Name: Council Regulation (EEC) No 2440/81 of 27 July 1981 on the application of Decision No 1/81 of the EEC - Finland Joint Committee further amending Article 8 of Protocol 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: monetary relations;  international trade;  Europe;  EU institutions and European civil service;  monetary economics;  executive power and public service
 Date Published: nan

 31 . 8 . 81 No L 247 / 3Official Journal of the European Communities COUNCIL REGULATION (EEC ) No 2440 / 81 of 27 July 1981 on the application of Decision No 1 / 81 of the EEC - Finland Joint Committee further amending Article 8 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Whereas it is necessary to apply that Decision in the Community , HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof , Having regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the Republic of Finland ( 1 ) was signed on 5 October 1973 and entered into force on 1 January 1974 ; Whereas by virtue of Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation , which forms an integral part of the said Agreement , the Joint Committee has adopted Decision No 1 / 81 further amending Article 8 of that Protocol : Decision No 1 / 81 of the EEC  Finland Joint Committee shall apply in the Community . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1981 . For the Council The President P. WALKER (*) OJ No L 328 , 28 . 11 . 1973 , p . 2 .